DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 11/04/2022 to claim 1 have been entered. Claims 2-5, 8-12, 21, and 22 are canceled. Claims 1, 6, 7, 13-20, and 23-25 remain pending, of which claims 1, 6, 18-20, and 23-25 are being considered on their merits. Claims 7 and 13-17 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 18-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2011/003008) in view of Michal et al. (US 2008/0119385; Reference A), Jiang et al. (Tissue Engineering Part A (2013), 19(1-2), 224-234), Chian et al. (US 2010/0190254), and Mooney et al. (US 2015/0024026).
Lim teaches a method of treating cardiac tissues in subjects suffering from myocardial infarction, the method comprising administering a composition comprising extracellular vesicles (exosomes) obtained from mesenchymal stem cells wherein the mesenchymal stem cells are obtained from embryonic stem cells (Examples 1-4 and 21), reading in-part on claim 1 and the embodiments of pluripotent and multipotent cells for claims 1, 23, and 25. Lim teaches direct injection of the exosomes (particles) into the heart of subjects to treat cardiac inflammation (¶0204), reading on claims 18-20. 
Regarding claims 1 and 6, Lim does not teach any species of biocompatible and biodegradable polymer or any mixing of the vesicles with the polymer thereof. Regarding claim 1, Lim does not teach fibrin polymer form from the combination of fibrinogen and thrombin at any of the recited concentrations.
Michal teaches a bioscaffolding composition comprising a mixture of gel components of different gelation systems for treating infarcted cardiac tissue (Abstract and cover figure). Michal teaches a two-component system comprising stem cells and fibrin glue wherein the fibrin glue is made by combining thrombin with fibrinogen (¶0015-0016), reading on claim 1.
Jiang teaches methods of a making composition comprising fibrin formulated as a porous hydrogel (Abstract). Jiang teaches that a pore size range of 100-150 µm supports vascularized tissue formation in a skeletal muscle wound model (Abstract, paragraph spanning p226-227), reading on the pore range of claim 1. Jiang teaches compressive moduli for the fibrin gels from 30,000-40,000 Pa (i.e. 30-40 kPa), reading in-part on the elasticity of claim 1. 
Chian teaches a 3D porous scaffold for tissue engineering (abstract), comprising a porous fibrin interface (¶0017 and Fig. 1). Chian teaches preferred bioadhesive thicknesses (e.g. fibrin) of about 10-1000 µm (i.e. 0.1-1 mm) (¶0061 and ¶0066), reading on the thickness range of claim 1. Chian teaches the scaffold would be useful in methods of heart repair (¶0146), reading on claim 1.
Mooney teaches bioscaffold compositions for regenerating tissue (Abstract), comprising fibrin (¶0016 and ¶0053). Mooney teaches the bioscaffold compositions would be useful to repair damaged heart tissue (¶0090 and ¶0092), reading in-part on claim 1. Mooney teaches materials with a relatively low elastic modulus, e.g. 0.1-100 or 1-100 kPa, with a low elastic modulus being advantageous to allow the scaffold material to conform to a wound (¶0164), reading on the elasticity range of claim 1.
Regarding claims 1 and 6, it would have been obvious before the invention was made to add/mix the fibrin glue made from thrombin and fibrinogen of Michal to the vesicle composition and methods of Lim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lim and Michal are directed in-part to compositions for cardiac tissue repair. The skilled artisan would have been motivated to do so because Michal teaches that fibrin glue made from thrombin and fibrinogen is useful in methods of repairing cardiac tissue when administered to subjects, and so the addition would be predictably advantageous to enhance the cardiac tissue repair methods of Lim.
Regarding claim 1, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, the claimed pore size range is taught by Jiang and is taught as known result effective variable to support vascularized tissue formation. The claimed thickness range is taught by Chian, and so appears to be a known optimal range such as in the methods of heart repair taught by Chian. The claimed elasticity (i.e. elastic modulus) range is taught by Mooney and is taught as being advantageous to allow the scaffold material to conform to a wound (e.g. injury, tissue in need of repair, etc.) See M.P.E.P. § 2144.05.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, Michal, Jiang, Chian, and Mooney as applied to claim 1 above, and further in view of Barile et al.  (Cardiovascular Res (2014), 103(4), 530-541).
The teachings of Lim, Michal, Jiang, Chian, and Mooney are relied upon as set forth above.
	Regarding claim 24, Lim, Michal, Jiang, Chian, and Mooney do not teach vesicles obtained from cardiac progenitor cells.
Barile teaches that extracellular vesicles obtained from cardiac progenitor cells inhibits cardiomyocyte apoptosis and improves cardiac function after myocardial infarction (Abstract). 
Regarding claim 24, it would have been obvious before the invention was made to substitute the vesicles obtained from pluripotent and multipotent stem cells of Lim with the vesicles obtained from cardiac progenitor cells of Barile in Lim’s methods of treating cardiac tissues. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lim and Barile are directed towards obtaining vesicles from stem cells, and towards administering said vesicles to subjects suffering from myocardial infarction. The skilled artisan would have been motivated to do so because Barile teaches that extracellular vesicles obtained from cardiac progenitor cells inhibits cardiomyocyte apoptosis and improves cardiac function after myocardial infarction and so the substitution would likely improve upon the methods of Lim to treat myocardial infarction.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 5-11 of the reply have been fully considered but not found persuasive of error over the modified grounds of rejection above and necessitated by the instant amendments. Any remarks over Hasan are moot at this time as Hasan is no longer applied against the claims.
On pages 6, Applicant alleges that Lim is deficient by not teaching every limitation of claim 1 as instantly amended. This is not found persuasive of error because Lim is not applied alone under 35 U.S.C. 102, but is applied with Michal, Jiang, Chian, and Mooney under 35 U.S.C. 103 and the claimed invention becomes prima facie obvious when the references are considered together as a whole rather than each alone.
On page 7 of the reply, Applicant appears to allege that Jiang is non-analogous art. Applicant appears to similarly allege that Chian and Mooney are non-analogous art on page 8 of the reply. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jiang is both in Applicant’s field of endeavor and is reasonably pertinent to the particular problem with which Applicant was concerned, e.g. the repair of muscle tissues with a composition comprising fibrin. Similarly, Chian is both in Applicant’s field of endeavor and is reasonably pertinent to the particular problem with which Applicant was concerned, e.g. compositions comprising fibrin for tissue engineering. Mooney is both in Applicant’s field of endeavor and is reasonably pertinent to the particular problem with which Applicant was concerned, e.g. bioscaffold compositions for regenerating tissue comprising fibrin and useful to repair damaged heart tissue. Applicant’s further arguments of the predictability of making a biodegradable fibrin matrix on page 8 of the reply are fully addressed by the inclusion of Michal as cited above.
As a whole, applicant alleges error against the references individually but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 8-9 of the reply, Applicant alleges there would be no reasonable expectation of success to combine Jiang, Chian, and Mooney with the teachings of Lim. This is not found persuasive of error because absolute predictability is not a prerequisite for a prima facie case for obviousness (see M.P.E.P. §  2143.02), and the assertion that this art is inherently unpredictable has not been established by any preponderance of evidence. At this time and as cited above, Lim teaches that stem cell vesicles would be useful in treating the cardiac tissues in subjects suffering from myocardial infarction and Michal teaches that bioscaffolding composition comprising a mixture of gel components such as fibrin glue made from thrombin and fibrinogen would also be useful to treat cardiac tissues in subjects suffering from myocardial infarction, and so combining prior art elements according to known methods to yield predictable results must be held prima facie obvious absent any showing to the contrary and reasonable commensurate to the scope of the claims. See M.P.E.P. §  2143(I)(A). Alternatively, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and M.P.E.P. §  2144.06.
	On page 10 of the reply, Applicants rely on arguments traversing the above rejection of claims 1, 6, 18-20, 23, and 25 over Lim, Michal, Jiang, Chian, and Mooney to traverse the rejection of claim 24 further in view of Barile. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean C. Barron/Primary Examiner, Art Unit 1653